Citation Nr: 1032561	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  09-26 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 to October 
1955.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that granted service 
connection for bilateral hearing loss with a noncompensable 
evaluation effective September 19, 2007.

The the issue of entitlement to service connection for 
tinnitus has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's bilateral hearing loss manifests no worse hearing 
acuity than Level II in the right ear and Level II in the left 
ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.85, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2008)) 
redefined VA's duty to assist the appellant in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, the VA will 
attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  The 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the Veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

In a February 2008 letter, issued prior to the rating decision on 
appeal, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate a claim for 
service connection, as well as what information and evidence must 
be submitted by the Veteran and what information and evidence 
will be obtained by VA.  This letter and a July 2010 letter also 
advised the Veteran of how the VA determines a disability rating 
and assigns an effective date, and the type of evidence which 
impacts such.  

In any event, the appeal regarding the claim for a higher initial 
rating stems from the original award of service connection for 
bilateral hearing loss.  In Dingess, the United States Court of 
Appeals for Veterans Claims (Court) held that in cases in which 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has been 
proven, thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended to serve 
has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 
C.F.R. § 3.159(b) (2009).  Thus, because the notice that was 
provided before service connection was granted was sufficient, 
VA's duty to notify in this case has been satisfied.  See 
generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party 
appeals from an original assignment of a disability rating, the 
claim is classified as an original claim, rather than as one for 
an increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability rating 
for a service-connected disability fall under the category of 
"original claims").

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the appellant.  
Specifically, the information and evidence that have been 
associated with the claims file include the service treatment 
records, the reports of VA examinations, and lay statements from 
the Veteran's friends and family.

As discussed above, the VCAA provisions have been considered and 
complied with.  The appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran has been an active participant in the 
claims process by submitting evidence and argument.  Thus, the 
Veteran has been provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error in 
the sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or to 
cause injury to the claimant.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter on 
the merits.  See Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  38 
C.F.R. § 4.1.  Other applicable, general policy considerations 
are: interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; resolving 
any reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning the higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10. See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts found - 
a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The severity of hearing loss disability is determined for VA 
rating purposes by 
the application of criteria set forth in 38 C.F.R. § 4.85, 
Diagnostic Code 6100, and 
§ 4.86, of VA's Schedule for Rating Disabilities.  Under these 
criteria, evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled speech 
discrimination tests together with the average pure tone 
threshold level as measured by pure tone audiometric tests in the 
frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The degree 
of disability for bilateral service-connected defective hearing 
is ascertained by the application of the rating schedule, which 
establishes 11 auditory acuity levels, ranging from Level I (for 
essentially normal acuity) through Level XI (for profound 
deafness).  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  The 
evaluation of hearing impairment applies a rather structured 
formula that is essentially a mechanical application of the 
rating schedule to numeric designations after audiology 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).

Under 38 C.F.R. § 4.86, when the pure tone threshold at each of 
the four specified frequencies (1,000, 2,000, 3,000, and 4,000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Level designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be considered separately.  38 C.F.R. § 
4.86(a).  Further, when the average puretone threshold is 30 
decibels at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Level designation for 
hearing impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Level.  Each ear will be considered 
separately.  38 C.F.R. § 4.86(b).

The Veteran contends that he deserves a higher rating for his 
bilateral hearing loss because the current noncompensable 
evaluation does not adequately reflect his level of hearing 
impairment.  He has related that he must ask members of his 
family to repeat conversations and said that while watching 
television or listening to the radio, he has often had to ask 
someone what had been said.  He has also indicated that he wears 
hearing aids, but they do not help him to clearly hear 
conversations or statements made on radio or television.  

In March 2008, the Veteran submitted written statements from his 
wife, two of his daughters, and a friend of fifty-five years.  
These individuals related how the Veteran has had difficulty with 
his hearing and how they must often repeat themselves during 
conversations with him.  They also related that over the years, 
there were many times that the Veteran had misunderstood words 
that were said to him or missed what had been said altogether.  
Further, he has difficulty hearing sounds like the television and 
the telephone.  They also said that his hearing loss had become a 
greater concern in the prior 10 years.  They said that the 
Veteran had recently obtained hearing aids which had greatly 
improved his quality of life, although he had not reached the 
quality of hearing he had hoped to obtain.    

The evidence of record includes a private audiological evaluation 
dated in March 2008, which is not interpreted.  As the graph is 
not accompanied by numerical results, the audiological findings 
are entitled to little probative value.  Additionally, it is 
unknown whether the testing was otherwise conducted in accordance 
with 38 C.F.R. § 4.85(a).  However, the Board notes that the 
examiner reported that the Veteran has a sensorineural binaural 
hearing loss. 

The Veteran was afforded a VA audiometric examination with QTC 
Medical Services in March 2008.  The Veteran reported that at 
that time, he was wearing hearing aids that he had purchased in 
2006.  He said that his hearing had gradually gotten worse over 
the years.  He denied having any residual or secondary tinnitus.  
He said that his current symptoms consisted of difficulty hearing 
others.  The Veteran stated that he finds that in most 
communicative settings, it is difficult to hold a conversation 
due to lack of clarity.  He reported needing people to repeat 
what they have said and stated that conversations in the presence 
of background noise are extremely difficult for him.  He said 
that he was not receiving any treatment for his hearing loss.  

Air conduction testing indicated that puretone hearing threshold 
levels in decibels in the right ear were 30, 60, 65, and 65, at 
1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  In the left 
ear, the hearing threshold levels in decibels were 25, 60, 70, 
and 65, at those same frequencies. The average air conduction 
puretone thresholds were reported to be 52.5 decibels in the 
right ear and 55 decibels in the left ear.  An April 2008 
addendum to the examination report indicates that the reported 
right ear air condition average of 52.5 is incorrect, and should 
be 55.  Bone conduction testing during the March 2008 VA 
examination indicated that puretone hearing threshold levels in 
decibels in the right ear were 20, 60, 65, and 65, at 1,000, 
2,000, 3,000 and 4,000 Hertz, respectively.  In the left ear, the 
hearing threshold levels in decibels were 15, 60, 70, and 65, at 
those same frequencies.  The examining audiologist stated that an 
air conduction study is better than a bone conduction study to 
reflect the claimant's hearing loss.  Speech recognition scores 
for the Maryland CNC word list test were 88 percent in the right 
ear and 90 percent in the left ear.  The diagnoses included 
binaural high-frequency hearing loss at 2,000 Hertz and above.  
The subjective factors were difficulty hearing and communicating 
with others which is exacerbated by any type of background noise.  
The objective factors were audiometric testing results to include 
reduced speech discrimination ability scores.  The examiner 
further stated that the Veteran had a sensorineural hearing 
problem.  If treated, the problem will not cause a change in the 
hearing threshold level.    

Applying the findings from the March 2008 VA audiological 
examination to Table VI in 38 C.F.R. § 4.85 yields a finding of 
Level II hearing acuity in the right ear and Level II hearing 
acuity in the left ear.  Where hearing loss is at Level II in 
both ears, a 0 percent rating is assigned under Table VII. 38 
C.F.R. § 4.85.  Moreover, the findings do not reflect an 
exceptional pattern of hearing pursuant to 38 C.F.R. § 4.86.

The Board notes that in Martinak v. Nicholson, 21 Vet. App. 447, 
455 (2007), the United States Court of Appeal for Veterans Claims 
(Court) held that, relevant to VA audiological examinations, in 
addition to dictating objective test results, a VA audiologist 
must describe the functional effects caused by a hearing 
disability in his or her final report.  As recounted above, the 
Veteran, his friend, and members of his family have reported that 
he has difficulty hearing during conversations, and often misses 
what is said, misunderstands words, or asks for statements to be 
repeated.  He reportedly also has difficulty hearing the 
television, the radio, and the telephone.  He has said that even 
with his hearing aids on, he has difficulty hearing clearly, and 
his family has stated that although his hearing aids have greatly 
improved his quality of life, he has not reached the quality of 
hearing he had hoped to obtain.  The March 2008 VA audiologist 
obtained information from the Veteran regarding how he finds most 
communicative settings difficult to hold a conversation due to 
lack of clarity, he needs people to repeat what they have said, 
and he has extreme difficulty with conversations in the presence 
of background noise.  The Board finds that the March 2008 VA 
examination is adequate for rating purposes, and sufficiently 
describes the functional effect of the Veteran's hearing loss 
disability.

The Board notes that the Veteran's representative has requested 
that the Board remand the appeal to provide the Veteran with 
another VA audiological examination.  The representative has 
noted that the Veteran's last audiological examination was in 
March 2008, and said that the Veteran believes that a current 
examination would reflect an increased evaluation.  However, the 
Board observes that while the Veteran has stated that his hearing 
loss is noticeably increasing as the years go by, he has not 
claimed that the severity of his hearing loss has increased since 
the March 2008 VA examination and there is no evidence of record 
that his hearing has worsened since that time.  Thus, the Board 
finds that the March 2008 VA examination is sufficiently current 
and is adequate to evaluate the Veteran's bilateral hearing loss.

The Board is cognizant of the Veteran's contentions concerning 
his difficulty in hearing, especially during conversations.  
However, in Martinak, the Court held that audiometric testing in 
sound controlled rooms are adequate testing grounds for rating 
purposes.  Id.  Furthermore, the medical findings on examination 
are of greater probative value than the Veteran's allegations 
regarding the severity of his hearing loss.  Thus, the Board 
finds that the preponderance of the evidence is against the claim 
for a compensable rating for bilateral hearing loss.

The Veteran's service connected bilateral hearing loss has not 
been shown to more nearly approximate the criteria for a 
compensable evaluation during any portion of the appeal period.  
Accordingly, different ratings for different time periods are not 
in order and the assigned noncompensable rating is appropriate 
for the entire period of the Veteran's appeal.  See Hart, supra; 
Fenderson, supra.

The Board has also considered whether the Veteran's disability 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 38 
C.F.R. § 3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  In this case there are no exceptional or unusual 
factors with regard to the Veteran's hearing loss.  Indeed, his 
complaint is an inability to adequately hear the television, 
radio, telephone, and other people, particularly in the presence 
of background noise.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating schedule will apply unless there are 'exceptional or 
unusual' factors which render application of the schedule 
impractical.").  The rating criteria reasonably describe the 
Veteran's disability level and symptomatology and provide for 
more severe hearing loss than currently shown by the evidence; 
thus, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Regardless, there is no evidence of any marked interference with 
employment or frequent periods of hospitalization related to 
bilateral hearing loss, that would take the Veteran's case 
outside the norm so as to warrant an extraschedular rating (38 
C.F.R. § 3.321).  There is nothing in the record to distinguish 
his case from the cases of numerous other Veterans who are 
subject to the schedular rating criteria for the same disability.  
Consequently, referral for extraschedular consideration is not 
warranted.

In reaching the above conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).


ORDER

An initial compensable evaluation for bilateral hearing loss is 
denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


